pz,- /s*- 000 90 - CK_
RECE¢\!ED\N

:",`-;)’ f/-\. l . ' ..
The Six§:rv;ié>isir?c;§eas Ec)urt of Appeals FH_ED |N
MAY 2 2 2015 Sixth Ec)urt D‘F Appeals The Co~u¢;t O~prpea‘S
Bi-State austice Bldg. SiXth D’istric‘t
?EXETKHN@,TQXGS ‘ ' 100 N. State Line Ave. #20 MAY 2 2 2015

Debra Autrey, Clerk
Texarkana, Texas 75501-5952

Texa§rkéfna, ?Fe>'cé$

.'D...'..___ :,1 . . _. .
award .~1\.. mm

 

Leave to File

writ cf Mandamus

 

Mark Eugené Engle
v.
The State of Texas
Trial Ease NO. 29110

 

Honorable Judge Beacom

In the 554th District Cuurt

 

Parties:
Mark Eugene Engle Judge Beacom
#1958430 Prn-Se ' Df the 354th

Eonnally Unit District Eourt

899 F.M. 632
Kennedy,TX 78119

(I)

iTable of Enntenta

Identity et The Partiea

Index of Authoritiee

Statement et The Eaee

leaue Preeented with Argument

Petitien eheuld be granted because Relater has
Demonetrated that his motion has been filed er
brought to the attention of`the"Triel`Eourt, or
en the alternativefis it am:abueewof discretion
for the trial Judge net te rule en a timely tiled
metien.

Eenclueion and Prayer

Bertificate et Service

Exhibit A Attached

(II)

Index of Authuritiee

 

Canadian Helicoptere Ltd v witting, 876 S.M.Zd
304,305 (Texas 1994)

Johnson V Fourth Eourt of Appeala 700 B.M.Zd
916,917 (Texas 1985)

Btoner v Maseey, 556 S.U.Zd 843,846 (Texas 1979)
ln re Villereal, 96 S.U.Zd 706,710-711 (T§x.App.

Ammerillo 2003)

(5)

Statement£of the Ease

 

0n January 20th 2015 relator sent a notion to add additional designation issue to
Judge Beacom that would prove relator's actual innocence in regards to the invalid search
warrant andaaffidavit for search warrant and orders from theaexamining'trial. 0n Febuary
9th 2015 relator sent a motion To Return Property. 0n December 19th 2014 relator.filed a
motion Designation The Grand Jury Minutes. 0n April 20th 2015 relator sent by Certified
Mail (see EXhibit "A" attached green card and receipt) motion to Show Eause and motion to
Dismiss with Prejudice. The Honorable Judge has a duty to rule on_an timely motion which

is a Judicial Act. lt is an abuse of Discretion not to act.

(L+)

Issue Presented

Is it an Abuse of Discretion for the Judge to not rule on a timely filed motion.

0n December 19th 2014 relator sent a motion to the Judge for Designation of the
Grandjury Minutes. See (C;R.Pg.136).0@u3anuaryy20thd2015Hrelator sent a motion for Add:
itional Deignation to prove his actual innocence on an invalid search warrant and aff-
idavit of search warrant and orders from the examing trial. 0n Febuary 9th 2015 relator
sent a motion to Eeturn Broperty to the Judge. 0n March ch 2015 he sent a motion Eesi-
gnation of`record on an incomplete record. 0n April 20th 2015 he sent a motion to 5how
Cause to the Judge and a motion to Dismiss with Prejudice by Certified Mail see Exhibit

"A" attached with Eertified Mail Receipt.

Arguments

Btandard of Review

Mandamus is an extraordinary remedy, available only in limited circunstances.

Ea Adian HelicoptersLtd v witting, 076 B.U.2d 304,305 (Texas'199h§.

Ittis.the Burden; of the relator to show entitlement to the relief being request

ed..See'Benerally Johnson v Fourth Eourt of Appeals, 700 5.w.2d 916,917 (Texas 1985),(0

riginal Proceeding). In order to be entitled to relief, the relator must show the foll-
owing: (1) a legal duty to perform; (2) a demand for performance; and (3) a refusal to

act. See Stoner v Massey, 506 S.U.Zd 0#3,046 (Texas 1979).

with the facts presented relator has shown that all motions are over (30) days

’with the attached Exhibit "A" attached green card Eertified Receipt.

Relator's petition should be granted because relator has demostrated that

his motion has been filed or brought totthe attention of the trial court.

652

The Burden is on the relator to show that the District Court knew of it's Duty

to act and neglected to perform it. 5ee: In re Villareal,v96 S.w}Bd 700,710-711 (Tex.App

 

Amarillo 2003) Relator has meet his Burden, he is entitled to relief. 5ee: Stoner v Masi

sey, 506 5.w.2d AtBA6.

 

Conclusion and Prayer

 

Relator's petition should be Branted, he has demonstrated that the trial court

has failed to act in a timely fashion-

wherefore, premises considered. Relator Prays the Bourt Erants relator leave to

file writ of Mandamus.

j;%;pec%fuwly §ubmi§:ed,

Mark Eugene§Eogie
May 1Bth 2015

Dertificate of Service

 

0n thisaday the 1Bth of May 2015, relator sent this leave to file Mandamus to

the 6th 00urt of Appeals of Texarkana Texas Clerk Debbie Autrey from the Eonnally Unit

899 F.M. 632, Kenedy Texas 70119 by first class mail`

Mark Eug§;eifigle

Exhibit

lIAll

Attachment

f1)rGreen Eard Certified with Certified Receipt.

 

l _Complete items 1, 2, and 3. Also complete
item 4 if Restricted De|ivery' is desired.

l Print your name and address on the reverse
so that we can return the card to you.

l Attach this card to the back of the mailpiece,
or on the front if space permits_

 

 
 
   

 

 

\
1
1:| Agent f
E| Addressee 5

 

 

 

l 1 Artic|e Addressed to:

be a/V{‘€FC . 1
Conn Ajmh:¢l$+m,i(or“

31~¢¢/0.

   

2 Artlcle Nu_mber

(_7'_r_ansfer- from serv/_ce label) ;7 0 / l

5 PS Form 3811 February 2004 '

  

 

 

Re`cgjve F'ch).;/Fn'nt/q/.U ame)
7

"ls delivery address different f ` 4

 

C` Date of Delivery 1_

 

 

 

El Reglstered - " ' ` -
v|:l lnsu_red Mail l:| C. O. D_.

4. Restricted De|ivery? (_Extra Fee)

  

Dornestlc 11eturn Receipt

- U. S. Post'al Servicem -
CERT|F|ED 1V|A|LW RECE|PT

   

__El Yes

D//O ooo/ 43@5' 733‘/’ 1

102595- 02 M~1540 l

  

 

 

 

 

 

(Endorsement Requir'ed)

 

 

Toeal Po_sr_age a Fees $

 

029

 

 

se"' bail bona /Vlee 16

15 qua 131$111(’§( gmng

 

Slreel, Apt.' No.,

or PO Box No. NU };tv

U` _ .
m (Domestic Mail Only, No Insurance Coverage Provided)
l'\"l

[\- , For delivery information visit our website at www.usps.com®
53 @FF§C§AL .USE
51 Postage $
_ ,._-| Certi_fled Fee

m .

g Return Receipt Fee' P°|_s|nnark
m (EndorsementFlequired) _ era

cl Restrlcted Delivery Fee

r-=I

r-=|

l:l

'_q

r-`l

El

r\

 

 

 

   

Ci!y, Sfafa, Z/P+4 n

 

 

(7)

ll 1
PS Form 3800, August 2006

 

  
 

 

001/419 vour‘{hou$~€

   

See Reverse for lnstructions"